DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Claims  1/26/2021 has been entered.

Claims 1, 4, 10, 13, and 20 have been amended, and Claims 2, 3, 11, and 12 have been cancelled. 

Claims 1, 4-10, and 13-20 are pending and prosecuted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al., US Patent Publication 2016/0161740, in view of Raring, US Patent 10002928, in further view of Glenn, US Patent Publication 2004/0227907 and in further view of Cok, US Patent Publication 2006/0164407, and in further view of Bohn et al., US Patent Publication 2017/0301270, henceforth known as Bohn.

Regarding Claim 1, Bar-Zeev discloses a method (Abstract; Figure 2A; [0055-0061]; a head mounted display device 2 that projects an image and transmits it to the eye of the user wearing the head mounted display  ) comprising: 
receiving image signal representing image to be reproduced on a scan field (Figure 2A; [0055-0061]; a display devices that receives a virtual image from micro display 120 to be transmitted through optical element 112 (scan field) to eye 140); and 
operating an optical element to scan light from light sources onto the scan field to generate a color image (Figure 2A; [0055-0061]; a first reflecting surface that reflects light from the micro display 120 such that light is trapped inside a planar, substrate comprising light guide optical element 112 by internal reflection). 
However, Bar-Zeev doesn’t explicitly disclose determining a first brightness of light sources in an array of light sources corresponding to the image signal; the array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising: 
first light sources configured to emit light of a first color, the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources configured to be individually addressable,
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source;
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
However, Raring, US Patent 10002928, teaches a micro-LED display device comprising of a two-dimensional array of red, green, and blue LEDS that are configured to create  two dimensional array of pixels, and where each of the red, green, and blue an array of light sources arranged in horizontal rows and vertical columns; the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable) (col. 41, ll. 5-16;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Bar-Zeev to further include the teachings of Raring such that the microdisplay 120 is a micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs in order to provide an array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable. The motivation to combine these arts is because the use of a micro-LED display device that comprises of two-dimensional array of red, green, and blue individually addressable LEDs (col. 41, ll. 5-16;)
However, the combination of Bar-Zeev and Raring doesn’t explicitly teach determining a first brightness of light sources in an array of light sources corresponding to the image signal;
the first light sources arranged in a group of first three or more consecutive horizontal rows, and 

adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source;
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Glenn, US Patent Publication, teaches a system for displaying images that comprises of a plurality of linear array of micro light sources of respective colors, and means for vertically scanning light from said linear arrays to from an image. The means for vertically scanning comprises a scanning mirror ([0007]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev and Raring to further include the teachings of Glenn such that the reflector 124 is a scanning mirror used as a means for vertically scanning light from the two-dimensional array of LEDs in the micro-led display device towards reflective surfaces 126 to be reflected towards the user’s eye in order to provide operating an optical element scan vertically across the horizontal rows of the array of light sources to generate a color image. The motivation to combine these arts is to because Glenn teaches a means for vertically scanning light (Glenn: [0007]).
However, the combination of Bar-Zeev, Raring, and Glenn doesn’t explicitly teach determining a first brightness of light sources in an array of light sources corresponding to the image signal;
the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
the second light sources arranged in a round of second three or more consecutive horizontal rows, 
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source;
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Cok, US Patent Publication 2006/0164407, teaches determining a first brightness of light sources in an array of light sources corresponding to the image signal (Figure 1-3; [0018-0020]; to determine a defective pixel(s) 22, the display 10, may be first driven by a controller 12 with a pre-determined signal (image signal). Each pixel 20 and 22 is examined and light output measured (determining first brightness)); 
(Figure 1-3; [0018-0020]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22) by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Figure 2, 6A, and 6B; [0025-0026]; a defective pixel 22 has one defective green sub-pixel 36 and there are neighboring additional green sub-pixels 36, 37, 38, and 39. If, for example, defective green sub-pixel 36 is dim, the light output by the neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate);
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, and Glenn to further include the teachings of Cok in order to provide determining a first brightness of light sources in an array of light sources corresponding to the image signal; adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. The motivation to combine these arts is to utilize the teachings (Cok: [0011];).
 However, the combination of Bar-Zeev, Raring, Glenn, and Cok doesn’t explicitly teach the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
the second light sources arranged in a round of second three or more consecutive horizontal rows, and
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source.
Bohn et al., US Patent Publicaiton 2017/0301270, teaches an imaging structure comprising of multiple rows of embedded lights sources that are individually controlled and emit light for scanning by an imaging unit to generated a scanned image for display. The multiples rows of the embedded light sources can be configured in two rows of green embedded light sources two rows of red embedded light sources, and two rows of blue embedded light sources (Figure 2; [0006-0007]; [0017]; [0031];). Bohn further discloses that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).

(Bohn: [0007];).
Therefore, the combination of Bar-Zeev, Raring, Glenn, Cox, and Bohn teaches  adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Cox: Figure 1-3, 6A, and 6B; [0018-0020]; [0025-0026];  Bohn: Figure 2; [0006-0007]; [0017]; [0031]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22). A defective pixel 22 has one defective green sub-pixel 36 and there are immediately adjacent neighboring additional green sub-pixels 36, 37, 38, and 39, due to there are multiple rows of green sub-pixels. Thus if, for example, defective green sub-pixel 36 is dim, the light output by the immediately neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).

Regarding Claim 10,  Bar-Zeev discloses an apparatus (Abstract; Figure 2A; [0055-0061]; a head mounted display device 2 that projects an image and transmits it to the eye of the user wearing the head mounted display  ) comprising: 
a processor configured to (Figure 4; [0086]; control circuity 200 that includes a processor that is configured to perform the following): 
receive image signal representing image to be reproduced on a scan field (Figure 2A; [0055-0061]; a display devices that receives a virtual image from micro display 120 to be transmitted through optical element 112 (scan field) to eye 140);, and 
an optical element operated to scan light from light sources onto the scan field to generate a color image (Figure 2A; [0055-0061]; a first reflecting surface that reflects light form the microdisplay 120 such that light is trapped inside a planar, substrate comprising light guide optical element 112 by internal reflection).  
However, Bar-Zeev doesn’t explicitly disclose determine a first brightness of light sources in an array of light sources corresponding to the image signal, the array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising: 

second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and 
an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
However, Raring, US Patent 10002928, teaches a micro-LED display device comprising of a two-dimensional array of red, green, and blue LEDS that are configured to create  two dimensional array of pixels, and where each of the red, green, and blue LEDs are individually or addressable in a fashion that enables independent color control of each pixel in the micro-LED display (an array of light sources arranged in horizontal rows and vertical columns; the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable) (col. 41, ll. 5-16;).
(Raring: col. 41, ll. 5-16;).
However, the combination of Bar-Zeev and Raring doesn’t explicitly teach determine a first brightness of light sources in an array of light sources corresponding to the image signal;
first light sources configured to emit light of a first color, the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately 
an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Glenn, US Patent Publication, teaches a system for displaying images that comprises of a plurality of linear array of micro light sources of respective colors, and means for vertically scanning light from said linear arrays to from an image. The means for vertically scanning comprises a scanning mirror ([0007]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev and Raring to further include the teachings of Glenn such that the reflector 124 is a scanning mirror used as a means for vertically scanning light from the two-dimensional array of LEDs in the micro-led display device towards reflective surfaces 126 to be reflected towards the user’s eye in order to provide an optical element operated to scan vertically across the horizontal rows of the array of light sources to generate a color image. The motivation to combine these arts is to because Glenn teaches a means for vertically scanning light from a plurality of linear array of micro light sources of respective colors to form an image (Glenn: [0007]).
However, the combination of Bar-Zeev, Raring, and Glenn doesn’t explicitly teach determine a first brightness of light sources in an array of light sources corresponding to the image signal;

second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and 
an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image.
Cok, US Patent Publication 2006/0164407, teaches determine a first brightness of light sources in an array of light sources corresponding to the image signal (Figure 1-3; [0018-0020]; to determine a defective pixel(s) 22, the display 10, may be first driven by a controller 12 with a pre-determined signal (image signal). Each pixel 20 and 22 is examined and light output measured (determining first brightness)); 
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source (Figure 1-3; [0018-0020]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22)  (Figure 2, 6A, and 6B; [0025-0026]; a defective pixel 22 has one defective green sub-pixel 36 and there are neighboring additional green sub-pixels 36, 37, 38, and 39. If, for example, defective green sub-pixel 36 is dim, the light output by the neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, and Glenn to further include the teachings of Cok in order to provide determine a first brightness of light sources in an array of light sources corresponding to the image signal; adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light sources by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. The motivation to combine these arts is to utilize the teachings of Cok in order to provide an advantage of an improved uniformity and quality in a display (Cok: [0011];).
However, the combination of Bar-Zeev, Raring, Glenn, and Cok doesn’t explicitly teach the first light sources arranged in a group of first three or more consecutive horizontal rows, and 

adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source.
Bohn et al., US Patent Publicaiton 2017/0301270, teaches an imaging structure comprising of multiple rows of embedded lights sources that are individually controlled and emit light for scanning by an imaging unit to generated a scanned image for display. The multiples rows of the embedded light sources can be configured in two rows of green embedded light sources two rows of red embedded light sources, and two rows of blue embedded light sources (Figure 2; [0006-0007]; [0017]; [0031];). Bohn further discloses that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, Glenn, and Cok to further include the teachings of Bohn such that the micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs is configured in three or more rows of green LEDs, two rows of red LEDs, (Bohn: [0007];).
Therefore, the combination of Bar-Zeev, Raring, Glenn, Cox, and Bohn teaches  adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Cox: Figure 1-3, 6A, and 6B; [0018-0020]; [0025-0026];  Bohn: Figure 2; [0006-0007]; [0017]; [0031]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22). A defective pixel 22 has one defective green sub-pixel 36 and there are immediately adjacent neighboring additional green sub-pixels 36, 37, 38, and 39, due to there are multiple rows of green sub-pixels. Thus if, for example, defective green sub-pixel 36 is dim, the light output by the immediately neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).


(Raring: col. 41, ll. 5-16; Cok: Figure 2, 6A, and 6B; [0003]; [0025-0026]; Bohn: Figure 2; [0006-0007]; [0017]; [0031]; pixels with three colored light-emitting elements, including red, green, and blue).

Regarding Claims 8 and 17, The combination of Bar-Zeev, Raring, Glenn, Cok, and Bohn teaches wherein the optical element is a waveguide or a micro-mirror (Bar-Zeev: [0139]; the controllably rotatable reflector include a digital micromirror such as a  MEMS-based micromirror). 

Regarding Claims 9 and 18, The combination of Bar-Zeev, Raring, Glenn, Cok, and Bohn teaches wherein the light sources are light emitting diodes (LEDs) (Raring: col. 41, ll. 5-16; red, green and blue LEDs).

Regarding Claim 19, The combination of Bar-Zeev, Raring, Glenn, Cok, and Bohn teaches wherein the array of light sources comprises first light sources, second light sources, and third light sources, the third light sources configured to emit light of a third color, and the first color, the second color, and the third color are different from each other (Raring: col. 41, ll. 5-16; two-dimensional array of red, green, and blue LEDs).

	Bohn teaches that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, Glenn, Cok, and Bohn to further include the teachings of Bohn such that the micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs is configured in four rows of green LEDs, four rows of red LEDs, and four rows of blue LEDs in order to provide wherein the array of light sources comprises four rows of the first light sources, four rows of the second light sources, and four rows of third light sources. The motivation to combine these arts is Bohn taches than the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array (Bohn: [0031];).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, and in further view of Kim, US Patent Publication 2008/0238936.


	However, Kim, Us Patent Publication 2008/0238936, teaches The EEPROM 112 is a memory for storing the positional data PD indicating the pixels of the display defect and the compensation values CD in the form of a lookup table ([0090];).
	It would have been obvious to one of ordinary skill in the art, at the timet eh invention was filed, to modify the combinational disclosure of  Bar-Zeev, Raring, Glenn, Cok, and Bohn to further include the teachings of Kim in order to provide storing in a look-up table, for each light source in the array of light sources, adjustment parameters for adjusting the first brightness of the array of light sources to the second brightness of the array of light sources. The motivation to combine these arts is because Kim describes using a lookup table to store positional data of pixels that are defective and their compensation values (Kim: [0090];).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, in further view of Kim, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.


	However, AAPA discloses that it was well known in the art, at the time the invention as filed, to have an inspection process performed to inspect for defective pixels, and determine corrections based on the determination of defective pixels.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, Glenn, Cok, and Bohn to further include the teachings of AAPA in order to provide wherein the adjustment parameters are determined during an inspection stage of the array of light sources. The motivation to combine these arts is because it was well known in the art.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, in further view of Kim, and in further view of Huang et al., US Patent Publication 2016/0335958, henceforth known as Huang.

Regarding Claims 7 and 16, The combination of Bar-Zeev, Raring, Glenn, Cok, Bohn, and Kim doesn’t explicitly teach wherein the look-up table is stored in a Graphics Processing Unit. 
([0061];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, Glenn, Cok, Bohn, and Kim to further include the teachings of Huang in order to provide wherein the look-up table is stored in a Graphics Processing Unit. The motivation to combine these arts is to ensure that color images are accurately displayed (Huang: [0061];).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claim 19, The combination of Bar-Zeev, Raring, Glenn, Cok, and Bohn teaches wherein the array of light sources comprises first light sources, second light sources, and third light sources, the third light sources configured to emit light of a third color, and the first color, the second color, and the third color are different from each other (Raring: col. 41, ll. 5-16; two-dimensional array of red, green, and blue LEDs).

	AAPA discloses that it was well known in the art that a LED display can comprise of four rows of red LEDs, four rows of green LEDs, and four rows of blue LEDs.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Bar-Zeev, Raring, Glenn, Cok, and Bohn to further include the teachings of AAPA in order to provide wherein the array of light sources comprises four rows of the first light sources, four rows of the second light sources, and four rows of third light sources. The motivation to combine these arts is because it was well known.

Regarding Claim 20, The combination of Bar-Zeev, Raring, Glenn, Cok, and Bohn doesn’t explicitly teach  wherein the optical element reflects sequentially light from different ones of the horizontal rows of the light sources in the array of light sources according to the second brightness onto the scan field with a delay.
	However, AAPA discloses that it was well known in the art, at the time the invention was filed, that there exists a delay in reflecting light from a light source onto a “scan field”.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of  Bar-Zeev, Raring, Glenn, Cok, and Bohn to further include the teachings of AAPA in order to provide wherein the optical element reflects sequentially light from the different rows of .

Claims 1, 4, 8-10, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masson, US Patent Publication 2018/0095278, in view of Raring, in further view of Glenn, in further view of Cok, and in further view of Bohn.

Regarding Claim 1, Masson discloses a method (Figure 2 and 3; [0028-0033] control circuitry that provides the method of) comprising: 
receiving image signal representing an image to be reproduced on a scan field (Figure 2 and 3; [0028-0033]; a projector inherently receives one or more image signals or sequences of images (e.g. video) signals for projections onto a field imaging display 106 (a scan field)); and 
operating an optical element to scan light from light sources onto the scan field to generate a color image (Figure 2 and 3; [0028-0033]; [0092-0093]; scanning mirror 208 reflects light, from light source 204 that includes a plurality of light sources, such as micro light emitting didoes that emit red, green, and blue light, at various angles onto field imaging display 106 via projection lens). 
However, Masson doesn’t explicitly disclose determining a first brightness of light sources in an array of light sources corresponding to the image signal; the array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising: 

second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources configured to be individually addressable,
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source;
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
However, Raring, US Patent 10002928, teaches a micro-LED display device comprising of a two-dimensional array of red, green, and blue LEDS that are configured to create  two dimensional array of pixels, and where each of the red, green, and blue LEDs are individually or addressable in a fashion that enables independent color control of each pixel in the micro-LED display (an array of light sources arranged in horizontal rows and vertical columns; the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable) (col. 41, ll. 5-16;).

However, the combination of Masson and Raring doesn’t explicitly teach determining a first brightness of light sources in an array of light sources corresponding to the image signal;
the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
the second light sources arranged in a round of second three or more consecutive horizontal rows, 
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the 
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Glenn, US Patent Publication, teaches a system for displaying images that comprises of a plurality of linear array of micro light sources of respective colors, and means for vertically scanning light from said linear arrays to from an image. The means for vertically scanning comprises a scanning mirror ([0007]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson and Raring to further include the teachings of Glenn such that the scanning mirror 208 is a scanning mirror used as a means for vertically scanning light from the two-dimensional array of LEDs in the micro-led display device towards reflective surfaces 126 to be reflected towards the user’s eye in order to provide operating an optical element scan vertically across the horizontal rows of the array of light sources to generate a color image. The motivation to combine these arts is to because Glenn teaches a means for vertically scanning light from a plurality of linear array of micro light sources of respective colors to form an image (Glenn: [0007]).
However, the combination of Masson, Raring, and Glenn doesn’t explicitly teach determining a first brightness of light sources in an array of light sources corresponding to the image signal;

the second light sources arranged in a round of second three or more consecutive horizontal rows, 
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source;
operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Cok, US Patent Publication 2006/0164407, teaches determining a first brightness of light sources in an array of light sources corresponding to the image signal (Figure 1-3; [0018-0020]; to determine a defective pixel(s) 22, the display 10, may be first driven by a controller 12 with a pre-determined signal (image signal). Each pixel 20 and 22 is examined and light output measured (determining first brightness)); 
adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source (Figure 1-3; [0018-0020]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22) by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same  (Figure 2, 6A, and 6B; [0025-0026]; a defective pixel 22 has one defective green sub-pixel 36 and there are neighboring additional green sub-pixels 36, 37, 38, and 39. If, for example, defective green sub-pixel 36 is dim, the light output by the neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate);
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, and Glenn to further include the teachings of Cok in order to provide determining a first brightness of light sources in an array of light sources corresponding to the image signal; adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and operating an optical element scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. The motivation to combine these arts is to utilize the teachings of Cok in order to provide an advantage of an improved uniformity and quality in a display (Cok: [0011];).
 However, the combination of Masson, Raring, Glenn, and Cok doesn’t explicitly teach the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
the second light sources arranged in a round of second three or more consecutive horizontal rows, and
immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source.
Bohn et al., US Patent Publicaiton 2017/0301270, teaches an imaging structure comprising of multiple rows of embedded lights sources that are individually controlled and emit light for scanning by an imaging unit to generated a scanned image for display. The multiples rows of the embedded light sources can be configured in two rows of green embedded light sources two rows of red embedded light sources, and two rows of blue embedded light sources (Figure 2; [0006-0007]; [0017]; [0031];). Bohn further discloses that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, Glenn, and Cok to further include the teachings of Bohn such that the micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs is configured in three or more rows of green LEDs, two rows of red LEDs, and two rows of blue LEDs in order to provide the first light sources arranged in a group of first three or more consecutive horizontal rows, and the second light sources (Bohn: [0007];).
Therefore, the combination of Bar-Zeev, Raring, Glenn, Cox, and Bohn teaches  adjusting the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Cox: Figure 1-3, 6A, and 6B; [0018-0020]; [0025-0026];  Bohn: Figure 2; [0006-0007]; [0017]; [0031]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22). A defective pixel 22 has one defective green sub-pixel 36 and there are immediately adjacent neighboring additional green sub-pixels 36, 37, 38, and 39, due to there are multiple rows of green sub-pixels. Thus if, for example, defective green sub-pixel 36 is dim, the light output by the immediately neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).

Regarding Claim 10, Masson discloses an apparatus (Figure 2 and 3; [0028-0033] a computer-mediated reality system 100) comprising: 
a processor configured to (control circuitry that provides the following:): 
(Figure 2 and 3; [0028-0033]; a projector inherently receives one or more image signals or sequences of images (e.g. video) signals for projections onto a field imaging display 106 (a scan field));, and 
an optical element operated to scan light from light sources onto the scan field (Figure 2 and 3; [0028-0033]; scanning mirror 208 reflects light, from light source 204 that includes a plurality of light sources, at various angles onto field imaging display 106 via projection lens).  
However, Masson doesn’t explicitly disclose determine a first brightness of light sources in an array of light sources corresponding to the image signal, the array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising: 
first light sources configured to emit light of a first color, the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and 

However, Raring, US Patent 10002928, teaches a micro-LED display device comprising of a two-dimensional array of red, green, and blue LEDS that are configured to create  two dimensional array of pixels, and where each of the red, green, and blue LEDs are individually or addressable in a fashion that enables independent color control of each pixel in the micro-LED display (an array of light sources arranged in horizontal rows and vertical columns; the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable) (col. 41, ll. 5-16;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Masson to further include the teachings of Raring such that the plurality of light sources that includes micro light emitting didoes are a micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs in order to provide an array of light sources arranged in horizontal rows and vertical columns, the array of light sources comprising first light sources configured to emit light of a first color and second light sources configured to emit light of a second color, each of the first light sources and the second light sources configured to be individually addressable. The motivation to combine these arts is because the use of a micro-LED display device that comprises of two-(Raring: col. 41, ll. 5-16;).
However, the combination of Masson and Raring doesn’t explicitly teach determine a first brightness of light sources in an array of light sources corresponding to the image signal;
first light sources configured to emit light of a first color, the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source; and 
an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. 
Glenn, US Patent Publication, teaches a system for displaying images that comprises of a plurality of linear array of micro light sources of respective colors, and means for vertically scanning light from said linear arrays to from an image. The means for vertically scanning comprises a scanning mirror ([0007]).
(Glenn: [0007]).
However, the combination of Masson, Raring, and Glenn doesn’t explicitly teach determine a first brightness of light sources in an array of light sources corresponding to the image signal;
first light sources configured to emit light of a first color, the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
second light sources configured to emit light of a second color, the second light sources arranged in a round of second three or more consecutive horizontal rows, 
wherein each of the first light sources and the second light sources is configured to be individually addressable,
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately 
an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image.
Cok, US Patent Publication 2006/0164407, teaches determine a first brightness of light sources in an array of light sources corresponding to the image signal (Figure 1-3; [0018-0020]; to determine a defective pixel(s) 22, the display 10, may be first driven by a controller 12 with a pre-determined signal (image signal). Each pixel 20 and 22 is examined and light output measured (determining first brightness)); 
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source (Figure 1-3; [0018-0020]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22) by increasing brightness of four functioning first light sources adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Figure 2, 6A, and 6B; [0025-0026]; a defective pixel 22 has one defective green sub-pixel 36 and there are neighboring additional green sub-pixels 36, 37, 38, and 39. If, for example, defective green sub-pixel 36 is dim, the light output by the neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, and ; an optical element operated to scan vertically across the horizontal rows of the array of light sources according to the second brightness onto the scan field to generate a color image. The motivation to combine these arts is to utilize the teachings of Cok in order to provide an advantage of an improved uniformity and quality in a display (Cok: [0011];).
However, the combination of Masson, Raring, Glenn, and Cok doesn’t explicitly teach the first light sources arranged in a group of first three or more consecutive horizontal rows, and 
the second light sources arranged in a round of second three or more consecutive horizontal rows;
adjust the first brightness of light sources to a second brightness of light sources to compensate for a defective first light source in the array of light source by increasing brightness of four functioning first light sources immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source.
Bohn et al., US Patent Publicaiton 2017/0301270, teaches an imaging structure comprising of multiple rows of embedded lights sources that are individually controlled (Figure 2; [0006-0007]; [0017]; [0031];). Bohn further discloses that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, Glenn, and Cok to further include the teachings of Bohn such that the micro-LED display device that comprises of a two dimensional array of individually addressable red, green, and blue LEDs is configured in three or more rows of green LEDs, two rows of red LEDs, and two rows of blue LEDs in order to provide the first light sources arranged in a group of first three or more consecutive horizontal rows, and the second light sources arranged in a round of second three or more consecutive horizontal rows. The motivation to combine these analogous arts is because Bohn teaches that the two rows of the green, red, and blue embedded light sources provide for increased scanning speed of the imaging unit, or for decreased heat generation of a direct emitter in the imaging structure (Bohn: [0007];).
Therefore, the combination of Masson, Raring, Glenn, Cox, and Bohn teaches  adjust the first brightness of light sources to a second brightness of light sources to immediately adjacent to the defective first light source in a same vertical column or in a same horizontal row as the defective first light source (Cox: Figure 1-3, 6A, and 6B; [0018-0020]; [0025-0026];  Bohn: Figure 2; [0006-0007]; [0017]; [0031]; modifying the output of the additional pixel(s) 20 in response to the display input signal 14 to compensate for the output of the defective pixel(s) 22). A defective pixel 22 has one defective green sub-pixel 36 and there are immediately adjacent neighboring additional green sub-pixels 36, 37, 38, and 39, due to there are multiple rows of green sub-pixels. Thus if, for example, defective green sub-pixel 36 is dim, the light output by the immediately neighboring good green sub-pixels 35, 37, 38, and 39 may be modified to compensate).

Regarding Claims 4 and 13, The combination of Masson, Raring, Glenn, Cok, and Bohn teaches where a vertical column of the array of light sources comprises a first set of the first light sources emitting a light of the first color, a second set of the second light sources emitting light of the second color, and a third set of third light sources emitting light of a third color (Raring: col. 41, ll. 5-16; Cok: Figure 2, 6A, and 6B; [0003]; [0025-0026]; Bohn: Figure 2; [0006-0007]; [0017]; [0031]; pixels with three colored light-emitting elements, including red, green, and blue).

Regarding Claims 8 and 17, The combination of Masson, Raring, Glenn, Cok, and Bohn teaches wherein the optical element is a waveguide or a micro-mirror (Masson: [0031]; the scanning mirror 208 may include one or more microelectromechanical systems (MEMS) scanning mirror (a micro-mirror)). 

Regarding Claims 9 and 18, The combination of Masson, Raring, Glenn, Cok, and Bohn teaches wherein the light sources are light emitting diodes (LEDs) (Masson: [0030]; [0093]; Raring: col. 41, ll. 5-16; the light source 204 may include a plurality of micro light emitting diode (LED) such as red, green and blue LEDs).

Regarding Claim 19, The combination of Masson, Raring, Glenn, Cok, and Bohn teaches wherein the array of light sources comprises first light sources, second light sources, and third light sources, the third light sources configured to emit light of a third color, and the first color, the second color, and the third color are different from each other (Raring: col. 41, ll. 5-16; two-dimensional array of red, green, and blue LEDs).
	However, The combination of Masson, Raring, Glenn, Cok, and Bohn doesn’t explicitly teach wherein the array of light sources comprises four rows of the first light sources, four rows of the second light sources, and four rows of third light sources.
	Bohn teaches that although only two rows of each different color of embedded light sources are shown, the imaging structure can be implemented with any number of additional embedded light sources along an X and/or Y axis of the 2D imaging structure array ([0031];).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, (Bohn: [0031];).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masson, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, and in further view of Kim, US Patent Publication 2008/0238936.

Regarding Claims 5 and 14, The combination of Masson, Raring, Glenn, Cok, and Bohn doesn’t explicitly teach further comprising storing in a look-up table, for each light source in the array of light sources, adjustment parameters for adjusting the first brightness of the array of light sources to the second brightness of the array of light sources. 
	However, Kim, Us Patent Publication 2008/0238936, teaches The EEPROM 112 is a memory for storing the positional data PD indicating the pixels of the display defect and the compensation values CD in the form of a lookup table ([0090];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of  Masson, Raring, Glenn, Cok, and Bohn to further include the teachings of Kim in order to provide storing in a look-up table, for each light source in the array of light sources, adjustment parameters for adjusting the first brightness of the array of light sources to the second brightness of the array of light sources. The motivation to combine these arts is because Kim describes using a lookup table to store positional data of pixels that are defective and their compensation values (Kim: [0090];).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masson, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn,  in further view of Kim, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claims 6 and 15, The combination of Masson, Raring, Glenn, Cok, Bohn, and Kim doesn’t explicitly teach wherein the adjustment parameters are determined during an inspection stage of the array of light sources. 
	However, AAPA discloses that it was well known in the art, at the time the invention as filed, to have an inspection process performed to inspect for defective pixels, and determine corrections based on the determination of defective pixels.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, Glenn, Cok, Bohn, and Kim to further include the teachings of AAPA in order to provide .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masson, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Bohn, in further view of Kim, and in further view of Huang et al., US Patent Publication 2016/0335958, henceforth known as Huang.

Regarding Claims 7 and 16, The combination of Masson, Raring, Glenn, Cok, Bohn, and Kim doesn’t explicitly teach wherein the look-up table is stored in a Graphics Processing Unit. 
	However, Huang et al., US Patent Publication 2016/0335958, teaches wherein a graphics processing unit 116 comprises of a look-up table circuitry 142 to ensure that color images are accurately display on a display ([0061];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, Glenn, Cok, Bohn, and Kim to further include the teachings of Huang in order to provide wherein the look-up table is stored in a Graphics Processing Unit. The motivation to combine these arts is to ensure that color images are accurately displayed (Huang: [0061];).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masson, in view of Raring, in further view of Glenn, in further view of Cok, in further view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claim 19, The combination of Masson, Raring, Glenn, Glenn, and Bohn teaches wherein the array of light sources comprises first light sources, second light sources, and third light sources, the third light sources configured to emit light of a third color, and the first color, the second color, and the third color are different from each other (Raring: col. 41, ll. 5-16; two-dimensional array of red, green, and blue LEDs).
	However, The combination of Masson, Raring, Glenn, Cok, and Bohn doesn’t explicitly teach wherein the array of light sources comprises four rows of the first light sources, four rows of the second light sources, and four rows of third light sources.
	AAPA discloses that it was well known in the art that a LED display can comprise of four rows of red LEDs, four rows of green LEDs, and four rows of blue LEDs.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Masson, Raring, Glenn, Cok, and Bohn to further include the teachings of AAPA in order to provide wherein the array of light sources comprises four rows of the first light sources, four rows of the second light sources, and four rows of third light sources. The motivation to combine these arts is because it was well known.


	However, AAPA discloses that it was well known in the art, at the time the invention was filed, that there exists a delay in reflecting light from a light source onto a “scan field”.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of  Masson, Raring, Glenn, Cok, and Bohn to further include the teachings of AAPA in order to provide wherein the optical element reflects sequentially light from difference ones of the horizontal rows of the light sources in the array of light sources according to the second brightness onto the scan field with a delay. The motivation to combine these arts is because it was well known.

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-10, and 13-20 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699